Citation Nr: 1131596	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an increased evaluation for right ear hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969, to include a tour of combat duty in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part denied entitlement to an increased evaluation for right ear hearing loss.

A hearing was held before the undersigned Acting Veterans Law Judge at the RO in June 2010.  A transcript of the hearing has been associated with the claim file.

In August 2010, the Board remanded the issue of evaluation of the right ear hearing loss to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  That matter has now been returned to the Board for further consideration.  

The Board additionally referred the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for left ear hearing loss.  As this issue was inextricably intertwined with the evaluation of the right ear disability, the Board directed that the referred claim be adjudicated prior to readjudication of the right ear claim.

On remand, the AMC failed to issue a rating decision on the question of reopening the left ear matter.  Instead, in a May 2011 supplemental statement of the case (SSOC), the AMC considered the merits of the underlying service connection claim and ignored the need for reopening; it is presumed that the AMC merely conceded reopening.  The Veteran did then submit a VA Form 9, Appeal to Board of Veterans' Appeals, in May 2011, which indicates disagreement with all issues on the SSOC, and hence is a sufficient notice of disagreement to place the left ear matter in appellate status and confer jurisdiction to the Board.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a left ear hearing disability prior to considering the merits of the underlying claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized to reflect this.

Also in August 2010, the Board granted a 50 percent evaluation for posttraumatic stress disorder (PTSD) prior to October 15, 2009, and denied an evaluation in excess of 50 percent for PTSD since October 15, 2009.  The Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or petition the Board for reconsideration or revision of the decision on the basis of clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 7103, 7104, 7111, 7266 (West 2002); 38 C.F.R. §§ 20.1001, 20.1400, 20.1404 (2010).  Rather, in May 2011 correspondence, the Veteran stated that he wanted to "appeal" the Board's August 2010 decision with respect to the PTSD evaluation because he "disagreed" with the 50 percent evaluation.  He submitted additional evidence in support of his claim.  Hence, neither a motion for reconsideration nor a CUE motion of the August 2010 Board decision are currently before the Board.  The Board has no jurisdiction over any issue related to PTSD at this time.

The issues of entitlement to increased evaluations for PTSD, entitlement to service connection for chronic pain in the Veteran's feet, knee, back, neck, and hand, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied in an unappealed July 2003 rating decision on the grounds that there was no nexus to service and no disability for VA purposes; the decision became final in July 2004.

2.  Evidence received since July 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim


CONCLUSION OF LAW

New and material evidence having been received, the criteria for reopening of the previously denied claim of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Although the RO reopened the claims of service connection for left and right hip pain in June 2003, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for left ear hearing loss was denied in a July 2003 decision.  Based upon service treatment records, VA outpatient treatment records, and a report of VA examination, the RO determined that there was no nexus between current left ear hearing loss, and that the hearing impairment reflected on testing was not qualifying as a disability under 38 C.F.R. § 3.385 for VA purposes.  

To qualify as a hearing loss disability for VA purposes, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz must be 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz must be 26 decibels or greater; or speech recognition scores using the Maryland CNC Test must be less than 94 percent.  38 C.F.R. § 3.385.

Since July 2003, VA has received numerous additional reports of VA audiological examination.  Since at least June 2006, measured puretone thresholds at 2000, 3000, and 4000 Hertz have exceeded 26 decibels, and at 3000 and4000 Hertz, the thresholds have met or exceeded 40 decibels.  These test results were not available at the time of the July 2003 denial, and hence are clearly new.  They are material because they address one of the unestablished facts (current disability), and raise the reasonable possibility of substantiating the claim.  Reopening of the previously denied claim is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection of left ear hearing loss is granted.



REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of in-service acoustic trauma, as well as evidence of a current disability.  The fact of service connection for the right ear hearing loss is sufficient to meet the McLendon threshold.  On remand, a VA examination, with medical opinion regarding a nexus to service, is required with respect to the left ear hearing loss.

The evaluation of the right ear hearing loss disability remains inextricably intertwined with the reopened left ear service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must fully describe the left and right ear hearing loss, and must opine as to whether it is at least as likely as not that left ear hearing loss was caused or aggravated by established in-service noise exposure.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


